Exhibit 10.5
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
Amendment 1
BISx Development, Purchase and License Agreement
This Amendment 1 to the BISx Development, Purchase and License Agreement dated
the 28th day of January, 2004 (the “Agreement”), by and between Aspect Medical
Systems, Inc. (“Aspect”) and Draeger Medical Systems, Inc. (“Draeger”) is made
as of this 26th day of August 2009 (“Amendment Effective Date”).
WHEREAS, in accordance with Section 25.10 of the Agreement, the Parties desire
to amend the Agreement as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned agree as follows:

  1.   Exhibits         a) “Exhibit A: Aspect Products and Purchase Prices” is
replaced by the attached “Exhibit A: Aspect Products and Purchase Prices”.      
  b) “Exhibit B: Specifications: Aspect BISx Kit” is replaced by the attached
“Exhibit B: Specifications: Aspect BISx KIT”.         c) “Exhibit C Contact
Persons/Addresses” is replaced by the attached “Exhibit C Contact
Persons/Addresses”         2. Section 2 of the Agreement will be replaced by the
following:

“Aspect’s Bispectral Index” or “BIS” is Aspect’s proprietary processed EEG
parameter that may be used as an aid in monitoring the effects of certain
anesthetic agents.         “Draeger Patient Monitors” means systems currently
installed that have had the necessary software upgrades to be BIS compatible, as
well as the Delta model monitors currently in production. Draeger Patient
Monitors may include future models of Draeger monitors at Draeger’s choice and
discretion.         “BISx” is the integrated solution of Aspect’s BIS Engine
processing technology and the DSC-XP which can process 2 channels of EEG.      
  “BISx4” is the integrated solution of Aspect’s BIS Engine processing
technology and the DSC-XP which can process either 2 or 4 channels of EEG.      
  “DSC-XP” is Aspect’s Digital Signal Converter using XP technology; a
predecessor technology to the BISx. The DSC-XP is a small box that is kept close
to the patient that converts the analog EEG signals to digital signals for
processing the BIS value.

1/13



--------------------------------------------------------------------------------



 



      “Aspect BISx Kit” is the Aspect components of the Draeger BISx System that
are developed and manufactured by or for Aspect and licensed/sold to Draeger
under this Agreement including the BISx and the Patient Interface Cable (“PIC”)
or the BISx4 and the Four Channel Patient Interface Cable (“PIC4”).        
“Fixed Monitor Cable” is a cable that is semi-permanently attached to the BISx
and connects the BISx to the Draeger Patient Monitor. This cable will be
primarily designed by Aspect with assistance from Draeger and supplied as part
of the Aspect BISx Kit. It can be disconnected from the BISx only by a qualified
service person.         “Detachable Monitor Cable” is a cable that connects the
BISx to the Draeger Patient Monitor. This cable will be primarily designed by
Draeger, with assistance from Aspect and supplied by Draeger or its manufacturer
for final assembly with the Aspect BISx Kit.         “Pod-Com Interface” is a
Draeger proprietary interface used to connect external devices to the Draeger
Patient Monitoring Systems.         “Pod-Com Connector” is the connector that
will be integrated into the BISx system that will allow the Detachable Monitor
Cable to plug into the BISx unit.         “Draeger BISx System” is the combined
Aspect BISx Kit and Monitor Cable.         “Aspect BIS Sensor” means a single
use disposable sensor manufactured by Aspect for use with the Aspect BISx Kit in
the OR and ICU that is required to generate Aspect’s Bispectral Index. These
sensors include the BIS Quatro Sensor, the BIS Extend Sensor, the BIS Bilateral
Sensor and the BIS Pediatric Sensor.         “Aspect BIS Engine” is the
predecessor processing unit of the BISx for deriving BIS data from the raw EEG
signal and consists of a PC board and connectors. This component is used in OEM
modules to provide the BIS index on modular patient monitoring systems.        
“Aspect Products” means Aspect BISx Kit and any other product that can be
ordered by Draeger as listed in Exhibit A (Aspect Products and Purchase Prices).
        “Software” means Aspect software programs in binary code form that are
designed for use with the Aspect BISx Kit.         “Documentation” means the
BISx Serial Interface Specification.         “Party” or “Parties” shall mean
Aspect and Draeger each individually or jointly.         “Affiliate” shall mean,
with respect to either Aspect or Draeger, any other business entity which,
directly or indirectly, controls, is controlled by, or is under common control
with Aspect or Draeger, respectively.

  3.   Section 4.3 of the Agreement is hereby replaced by the following:

  4.3   Distribution of Aspect BIS Sensors.         (a) Global Distribution

2/13



--------------------------------------------------------------------------------



 



      Draeger may sell [**] of Aspect BIS Sensors (either [**]) with each
Draeger BISx System sold to the customer purchasing the corresponding Draeger
BISx System. These sensors are solely for resale to end-users at the time of
sale of the Draeger BISx System.         Draeger can [**] beyond the effective
date of this Addendum [**] with long term contracts closed prior to [**] and
Aspect agrees to honor Draeger sensor purchase commitments for contracts
executed prior to this date by selling directly to the Draeger central
procurement site currently located at Luebeck, Germany.         Draeger agrees
to supply Aspect with a list of customers that have entered into long-term BIS
Sensor purchasing contracts which extend beyond [**] (“Pre-existing Supply
Obligation List”), along with anticipated [**] for the remainder of the contract
time.         If any dispute arises regarding the status of long-term sensor
contracts, Aspect will have the right to have an independent auditor review the
sensor contracts. If any sales are not aligned with the agreed upon list of
pre-existing customers, Draeger will cease sales to that account and Draeger
will retroactively pay Aspect an [**] for every sensor previously sold outside
the Pre-existing Supply Obligation List. Aspect will [**] current sensor pricing
and quantities for pre-existing supply obligations (per 2004 Agreement, using
2007 sales levels for determining the appropriate price) in order for Draeger to
supply sensors to such customers until [**] or the end-user chooses to buy
directly from Aspect. Draeger agrees not to renew any long-term BIS Sensor
supply contracts currently in place.         (b) Draeger may purchase Aspect BIS
Sensors (Starter Kit of 5 BIS Quatro Sensors or Starter Kit of 5 BIS Pediatric
Sensors) for demonstration purposes. Aspect BIS Sensors purchased for
demonstration use may not be resold to customers.         (c) Prices

Prices for Aspect BIS Sensors purchased by Draeger hereunder shall be as set
forth in Exhibit A (Aspect Products and Purchase Prices).         (d) Draeger,
or its Affiliates, may continue to sell Aspect BIS Sensors beyond the date of
this Amedment to customers in territories or regions where Aspect has entered
into, or may enter into, distribution agreements with Draeger or its Affiliates
to sell and market Aspect BIS Sensors.

  4.   Section 5.4 of the Agreement will be replaced by the following:

  5.4   Installed Base Reporting

3/13



--------------------------------------------------------------------------------



 



      On a [**] basis, Draeger will report the number of BISx Systems installed
during that [**], dates of installation and overall base of BISx Systems by
hospital [**] Draeger, Draeger will then report BISx Systems [**]. This
information will be [**].

  5.   Section 6.1 of the Agreement is hereby replaced with the following

  6.1   Commissions on Sales of Aspect BIS Sensors.         For each Aspect BIS
Sensor sold by Aspect to Draeger customers for use with Draeger BISx Systems,
Aspect shall pay Draeger a commission equal to [**] percent of the net sales
revenue (invoice price after discounts) billed by Aspect for such Aspect BIS
Sensors. Aspect shall pay such commissions to Draeger on a [**] basis. With such
[**] payments, Aspect shall provide to Draeger a list of Draeger customers to
which such sales were made, the number of sensors sold in that [**], and the net
revenue billed for the sale of the sensors by Aspect. This [**] payment shall be
provided to Draeger no later than [**] following the end of each [**]. In the
event that Aspect’s standalone BIS monitors and/or, the BIS modules and/or the
BISx Systems of other manufacturers have also been installed at such sites in
addition to Draeger BISx Systems, Draeger will be entitled to a [**] percent
commission only on BIS Sensor sales intended for use with Draeger BISx Systems.
A pro rata determination will be based on the total number of BIS units of
different types installed at such locations during the period according to
Aspect’s installed base records. To facilitate such calculations, Draeger will
be responsible for providing Aspect with the documentation required in
Section 5.4, and Aspect shall be responsible for providing Draeger with accurate
information regarding the total number of non-Draeger units which have been
installed, and are in use, at such sites. In such situations where information
is not available at a hospital level, it will be calculated at an aggregate
regional level. For example, [**] Draeger commission will be calculated [**].
The information [**].         The commission amounts above will be reduced on a
prorated basis to reflect customers which continue to purchase from Draeger
beyond the effective date of this addendum with long term contracts closed prior
to [**] as defined in Section 4.3(a). For example, if [**]% of Draeger customers
continue to purchase from Draeger through long-term contracts beyond [**], the
overall commission will be reduced by [**]%. As customers transition from
Draeger to Aspect during the term of the agreement, the commission will be
increased accordingly. The commission reduction calculation shall not include
sales of Aspect BIS Sensors under, and in compliance with, distribution
agreements as described in Section 4.3(d).

4/13



--------------------------------------------------------------------------------



 



      The commissions described in this Section 6.1 shall be payable for a
period of [**] years after the initial installation of a Draeger BISx System
with a Draeger Patient Monitoring System at the relevant customer site.

  6.   Section 7.3 of the Agreement is eliminated.     7.   Section 22.1 of the
Agreement is hereby replaced by the following:

  22.1   Term and Renewal

The initial term of this Agreement shall commence on the Effective Date and
continue through December 31st, 2012, unless earlier terminated as provided
herein. The term of this Agreement shall thereafter be renewed automatically for
successive twelve (12) month periods, unless either Party provides written
notice of termination to the other Party at least sixty (60) days prior to
expiration of the Agreement.

  8.   Capitalized terms used, but not defined, herein shall have the meaning
ascribed to them in the Agreement.

  9.   Except as amended by this Amendment 1, the Agreement shall remain in full
force and effect. After the Amendment Effective Date, every reference in the
Agreement or this Amendment 1 to the “Agreement” shall mean the Agreement as
amended by this Amendment 1.

5/13



--------------------------------------------------------------------------------



 



Acceptance of this Amendment 1 is indicated by signatures below.

              Aspect Medical Systems, Inc.   Draeger Medical Systems, Inc.
 
           
By:
  /s/ Neal Armstrong   By:   /s/ Bernd Nagel
 
           


  Name: Neal Armstrong
Title: Chief Financial Officer  
  Name: Bernd Nagel
Title: VP Strategic Sourcing

6/13



--------------------------------------------------------------------------------



 



EXHIBIT A
REVISED ASPECT PRODUCTS AND PURCHASE PRICES

A)   DRAEGER BISx SYSTEMS:

              Aspect Part       Unit of   List Number   Product Description  
Measure   Price
186-0195-DM
  Draeger BISx System with BISx   1 each   [**]
186-XXXX-DM
  Draeger BISx System with BISx4   1 each   [**]

          Cumulative Annual         Total Volume (in   Draeger BISx   Draeger
BISx units)** (Calendar   Systems with BISx*   Systems with Year)   186-0195-DM
  BISx4*
[**]
  [**]   [**]
[**]
  [**]   [**]
[**]
  [**]   [**]

 

*   Pricing assumes the current cost of the Fixed Monitor Cable less $[**] as
defined in Section 7.4(a) of the Agreement.   **   Total calculation includes
all Draeger BISx System types (as further described in Section E below).

C) BIS DISPOSABLE SENSORS

                  Aspect Part   Draeger Part       Unit of   Draeger Number  
Number   Product Description   Measure   Price
186-0100*
      BIS Standard Sensor   Box of 25   [**]
186-0106*
      BIS Quatro Sensor   Box of 25   [**]
186-0200*
      BIS Pediatric Sensor   Box of 25   [**]
 
               
186-0212*
  719-0018-00   BIS Bilateral Sensor   Box of 10   [**]

 

*   Limit one box of sensors sold upon initial installation of a Draeger BISx
System.   *   For the purposes of One Time Tender Offers, Draeger will be
allowed to purchase sensors at the current published International list price
(as of July 2, 2009 : [**]) minus a [**]% discount. Draeger will provide Aspect
notification of this occurrence along with Hospital information and quantities
sold.

7/13



--------------------------------------------------------------------------------



 



  ii)   Demonstration Sensors:

                  Aspect Part   Draeger Part       Unit of   Draeger Number  
Number   Product Description   Measure   Price
186-0150
      BIS Quatro Starter Kit   Box of 5   [**]
186-0206
      BIS Pediatric Starter Kit   Box of 5   [**]

      Demonstration Sensors cannot be resold by Draeger.

E)   CALCULATION OF VOLUME DISCOUNT:       For the purpose of calculating the
volume discount for a given calendar year, all Draeger BISx Systems (excluding
Aspect Products that are shipped free of charge) will be included in the total
volume discount calculation, e.g. Draeger BISx Systems including both BISx and
BISx4 devices.       The initial pricing for a given calendar year is based on
the total volume of Draeger BISx Systems purchased in the prior calendar year.
For example, if [**] Draeger BISx Systems were purchased in year 1, the initial
volume pricing level for year 2 will be the [**] unit price level. The Parties
agree that, for the period beginning on the Amendment Effective Date and
continuing through December 31, 2008, pricing will start at the [**] unit price
level.       If a higher volume level of Draeger BISx Systems sales is achieved
during a given calendar year, the price on only those Draeger BISx Systems
purchased after achieving the higher volume level will reflect the price
associated with the appropriate volume level achieved. All price adjustments
will apply on a going forward basis only. For example, if midway through year
two, [**] Draeger BISx Systems are purchased, the price on the [**] Draeger BISx
System will reflect the next volume break.   F)   CURRENCY       United States
Dollars

8/13



--------------------------------------------------------------------------------



 



EXHIBIT B
SPECIFICATIONS: ASPECT BISx KIT
(GRAPHICS) [b77440b7744000.gif]

      PRODUCT DESCRIPTION

The Aspect BISx Kit includes a PIC+, BISx Device, and a Host Monitor Cable. The
Aspect BISx kit will here forth be referred to as BISx. The BISx4 Kit includes a
4 channel PIC, BISx4 Device, and a Host Monitor Cable. The BISx4 kit will here
forth be referred to as BISx4.         BISx is a device that acquires up to two
channels of EEG and computes BIS and other EEG parameters. BISx4 is a device
that acquires up to four channels of EEG and computes BIS and other EEG
parameters. Both the BISx and BISx4 are designed to mate with Aspect’s XP
platform 1 or 2 channel sensors. The BISx4 is designed to additionally interface
with Aspect’s Bilateral sensor, which is required for acquisition of 4 channels
of EEG. BISx and BISx4 have no display or user interface. They plug into a host
monitor system for display of EEG and processed parameters. BISx and BISx4 are
designed for use wherever sedative drugs are administered, including but not
limited to the following environments: Operating rooms, Intensive Care Units,
Procedural Sedation, and Clinical Research areas.         BISx and BISx4
interface to one or more of the following interfaces: standard RS-232
asynchronous interface, RS-232 type asynchronous interface but with TTL 3.3V
signal levels, or Universal Serial Bus (USB) interface. All interface versions
also support USB interfacing for software upgrade and download purposes. BISx
and BISx4 can be connected and disconnected to an already powered up host
monitor. The host monitor should automatically detect its presence and configure
it accordingly.

9/13



--------------------------------------------------------------------------------



 



      The BISx connects to a sensor via the Aspect Patient Interface Cable (here
forth referred to as PIC+). The PIC+ is nominally 4.5 ft. long. The PIC+
connection is integral to the enclosure (no pigtail), and can be detached from
the BISx device for service or replacement without the use of tools. The
enclosure is sealed against liquid ingress even when the PIC+ is detached.      
  The BISx4 connects to a sensor via the Aspect 4 channel Patient Interface
Cable (here forth referred to as CM PIC). The CM PIC is nominally 54 inches
long. The CM PIC connection is integral to the enclosure (no pigtail), and can
be detached from the BISx4 device for service or replacement without the use of
tools. The enclosure is sealed against liquid ingress even when the PIC+ is
detached.         The BISx and BISx4 are attached to the host monitoring system
via a nominal 9-foot monitor cable. The host connector of the monitor cable is
host system dependent and is the source of future development with Draeger. The
wire is narrow and highly flexible multi-conductor cable used to supply power
from the host monitor to the BISx/BISx4 as well as allow communication between
the devices. Additionally, the inability of the host monitor to provide the BISx
specified power requirements or communication requirements may be addressed
through the inclusion of a circuit which is integral to the host monitor cable.
        The host monitor cable connection to the BISx/BISx4 device is integral
to the enclosure (no pigtail), and may require the use of tools for detachment
from the BISx/BISx4 device enclosure for the purposes of service or replacement.
The enclosure is sealed against liquid ingress only when the monitor cable is
attached. There are no adjustable parts inside the BISx. The cables may be
replaced without opening the enclosure.         The BISx and BISx4 include
software which is stored in reprogrammable FLASH memory. Software upgrades can
be accomplished via the serial / USB interface. Each BISx and BISx4 is given a
unique serial identifier, allowing for electronic identification and tracking of
every BISx/BISx4.        
PRELIMINARY TECHNICAL SPECIFICATIONS
(Unless otherwise noted specifications apply to both the BISx and BISx4)        
Physical Specifications

BISx Kit
Size: 95.3 mm (3.75”) diameter x 63.5 mm (2.5”) height
Weight:   approx 8.0 oz without cables
                approx 10.0 oz including PIC+
BISx Integral Cables
Host Monitor Cable: 2.74m (9ft)
Patient Interface Cable (PIC+): 1.4m (4.5 ft)

10/13



--------------------------------------------------------------------------------



 



BISx4 Kit

Size: 95.3 mm (3.75”) diameter x 63.5 mm (2.5”) height
Weight: 227g (8.0 oz) without cables
BISx4 Integral Cables

Host Monitor Cable: 2.74m (9ft)
Patient Interface Cable (CM PIC): 1.4m (4.5 ft)
Safety Specifications

•   The BISx and BISx4 comply with the essential requirements of the Medical
Device Directive 93/42/EEC, as well as IEC 60601-1 and IEC 60601-2-26.   •  
They are both Type BF applied parts. Both the BISx and BISx4 have internal
optical coupling and an isolation transformer for patient isolation.   •   Both
are protected against damage from defibrillation as long as the sensor is not
located between the defibrillator pads and is resistant to artifact from
electrosurgery.   •   United States federal law restricts these devices to sale
by or on the order of a physician.   •   BISx, BISx4, and cables are latex free.

Environmental Specifications

Liquid Ingress: IEC 529 IPX4

Temperature
0 to 40 degrees C operating
-40 to 70 degrees C storage

Humidity

10% to 95% non-condensing operating
10% to 95% non-condensing storage

Pressure

480 to 1067 hPa operating (Approx -1250 to 20,000 feet)
116 to 1067 hPa storage (Approx -1250 to 50,000 feet)
Performance Specifications

Measurement Ranges
Bispectral Index (BIS): 0 to 100 unitless scale
Electromyographic Strength (EMG): 25 to 100 dB where 1 µV2=40dB
Signal Quality Index (SQI): 0 to 100%
Suppression Ratio (SR): 0 to 100%
Spectral Edge Frequency (SEF): 0.5 to 30.0 Hz
Total Power: 40 to 100 dB where 1 µV RMS=40dB
Burst Count: 0 to 30
Noise (EEG Waveform) < 0.3 µVRMS (2.0 µV peak-to-peak)
BIS Numeric Update Frequency Once per second
EEG Bandwidth 0.25 to 100 Hz (- 3dB)
Patient Leakage <10uA

11/13



--------------------------------------------------------------------------------



 



12/13



--------------------------------------------------------------------------------



 



EXHIBIT C
CONTACT PERSONS/ADDRESSES
Contact Persons and Responsibilities at Aspect:

              Person   Title   Responsibility   Email
Bob Cormier
  Director,
Sales Operations   Contract   rcormier@aspectms.com
Ronda Kalis
  Product Manager, OEM   Marketing   rkalis@aspectms.com
Steve Mesrobian
  Director, OEM
Engineering   Project Manager   smesrobian@aspectms.com
Christine Vozella
  Senior Director,
RA/QA   Quality and Regulatory Matters   cvozella@aspectms.com
James Charest
  OEM Engineer   Technical Design
Issues   jcharest@aspectms.com

     
Mailing Address:
  Aspect Medical Systems, Inc.
 
  One Upland Road
 
  Norwood, MA 02062

Contact Persons and Responsibilities at Draeger:

              Person   Title   Responsibility   Email
 
      Marketing    
 
      Engineering    
 
      Contracts    
 
      Project Management    

     
Mailing Address:
  Draeger Medical Systems, Inc.
6 Tech Drive
Andover, MA 08010

13/13